Case 7:19-cv-11568-VB-AEK Document 75. Filed 09/15/21 Page 1 of 1

\

t
it

|

i

  
  

“y

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
= ---- x
TIMOTHY ASHCRAFT and ASHLEY
ASHCRAFT, on their own behalf and on behalf
of their minor children, A.A., L.A., and IA,
Plaintiffs, : ORDER

a your PATO Y
NY CAL YY ob PLE

 

v. 19 CV 11568 (VB)

SCOTT GOREN and BECK Y VANDERLOOP,
Defendants.
Sena a See eee Eee Ren wee Tee ee eee ee eee eee --X

 

The parties are advised that the tentative trial date of December 13, 2021, is re-scheduled to
a firm date of December 15, 2021. To be clear, jury selection and trial are now scheduled to begin
on December 15, 2021, at 9:30 a.m., absent further Court Order. This is a firm date.

All other deadlines set forth in the Court’s Order dated May 5, 2021 (Doc. #69), remain
unchanged, including the date and time for the final pretrial conference, which is scheduled for
December 3, 2021, at 3:00 p.m.

Dated: September 15, 2021

White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 
